DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on September 03, 2021 have been considered by the examiner (see attached PTO-1449 form).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morgan Cope, Jr. (Reg. No. 68,201) on July 08, 2022.
Please amend as follows:
1.  	(Currently Amended) A system configured to determine when to rejoin a live media broadcast after an interruption, the system comprising: 
	one or more physical processors configured by machine-readable instructions to:
		obtain a set of attribute values for a set of broadcast attributes of a live media broadcast, the live media broadcast including primary content and a set of interstitial media content to be presented during the primary content, the set of attribute values for the set of broadcast attributes impacting a rejoin point in time in the live media broadcast for rejoining the live media broadcast upon a completion of an interruption, the set of broadcast attributes including:
			a first attribute related to the primary content, the first attribute being associated with a first attribute value of the set of attribute values, the first attribute value specifying an importance of the primary content, and
			a second attribute related to the set of interstitial media content, the second attribute being associated with a second attribute value of the set of attribute values, the second attribute value specifying an importance of the set of interstitial media content; 
		obtain weighting information including individual weights conveying the importance of the primary content and the set of interstitial media content in making a determination of the rejoin point in time, the weighting information including a first weight assigned to the first attribute value and a second weight assigned to the second attribute value;
		effectuate a recording of the live media broadcast;
		obtain interruption information, the interruption information including an indication of a start of the interruption; and
		upon a completion of the interruption, determine the rejoin point in time based on the set of broadcast attributes, the weighting information, and the interruption information, wherein determining the rejoin point in time comprises:
			determining a type of rejoin to carry out upon the completion of the interruption, wherein types of rejoin comprise a join-in-progress type, a playback type, or a cue-point type. 
		 
2.  	(Original) The system of claim 1, wherein the weighting information is determined based on user input specifying the individual weights. 

3. 	(Original) The system of claim 1, wherein the weighting information is determined automatically through machine-learning. 

4. 	(Cancelled) 

5.  	(Currently Amended) The system of claim 1[[4]], wherein the one or more physical processors are further configured by the machine-readable instructions to:
	in response to determining the cue-point type, effectuate a distribution of the recording at the rejoin point in time;
in response to determining the join-in-progress type, effectuate a distribution of the live media broadcast at a point in time in the live media broadcast corresponding to the completion of the interruption; or
in response to determining the playback type, determine the rejoin point in time is a point in time in the live media broadcast corresponding to the start of the interruption, and effectuate a distribution of the recording at the rejoin point in time.

6.	(Original) The system of claim 1, wherein: 
the set of broadcast attributes further includes a third attribute related to subsequent media content scheduled to be presented after the live media broadcast, the third attribute being associated with a third attribute value of the set of attribute values, the third attribute value specifying an importance of the subsequent media content; and
the weighting information further includes a third weight assigned to the third attribute value.

7.	(Original) The system of claim 1, wherein the first attribute value comprises an aggregate of a first value related to a primary content attribute and a second value related to a primary distribution attribute.

8.	(Original) The system of claim 7, wherein the second value related to the primary distribution attribute is determined, based in part, on a quantity of means of distribution of the live media broadcast.

9.	(Original) The system of claim 1, wherein the second attribute value comprises an aggregate of a third value related to a pod number attribute and a fourth value related to a pod position attribute.

10.  	(Original) The system of claim 9, wherein: 
the third value related to the pod number attribute is determined, based in part, on a monetary worth of the set of interstitial media content; and
the fourth value related to the pod position attribute is determined, based in part, on a position of an individual interstitial media content of the set of interstitial media content within a pod. 

11.  	(Currently Amended) A method to determine when to rejoin a live media broadcast after an interruption, the method comprising: 
	obtaining a set of attribute values for a set of broadcast attributes of a live media broadcast, the live media broadcast including primary content and a set of interstitial media content to be presented during the primary content, the set of attribute values for the set of broadcast attributes impacting a rejoin point in time in the live media broadcast for rejoining the live media broadcast upon a completion of an interruption, the set of broadcast attributes including:
		a first attribute related to the primary content, the first attribute being associated with a first attribute value of the set of attribute values, the first attribute value specifying an importance of the primary content, and
			a second attribute related to the set of interstitial media content, the second attribute being associated with a second attribute value of the set of attribute values, the second attribute value specifying an importance of the set of interstitial media content; 
	obtaining weighting information including individual weights conveying the importance of the primary content and the set of interstitial media content in making a determination of the rejoin point in time, the weighting information including a first weight assigned to the first attribute value and a second weight assigned to the second attribute value;
	effectuating a recording of the live media broadcast;
	obtaining interruption information, the interruption information including an indication of a start of the interruption; and
	upon a completion of the interruption, determining the rejoin point in time based on the set of broadcast attributes, the weighting information, and the interruption information, wherein the determining the rejoin point in time comprises:
		determining a type of rejoin to carry out upon the completion of the interruption, wherein types of rejoin comprise a join-in-progress type, a playback type, or a cue-point type. 
		 
12.  	(Original) The method of claim 11, wherein the weighting information is determined based on user input specifying the individual weights. 

13. 	(Original) The method of claim 11, wherein the weighting information is determined automatically through machine-learning. 

14. 	(Cancelled) 

15.  	(Currently Amended) The method of claim 11[[14]], further comprising:
	in response to determining the cue-point type, effectuate a distribution of the recording at the rejoin point in time;
in response to determining the join-in-progress type, effectuate a distribution of the live media broadcast at a point in time in the live media broadcast corresponding to the completion of the interruption; or
in response to determining the playback type, determine the rejoin point in time is a point in time in the live media broadcast corresponding to the start of the interruption, and effectuate a distribution of the recording at the rejoin point in time.

16.  	(Original) The method of claim 11, wherein: 
the set of broadcast attributes further includes a third attribute related to subsequent media content scheduled to be presented after the live media broadcast, the third attribute being associated with a third attribute value of the set of attribute values, the third attribute value specifying an importance of the subsequent media content; and
the weighting information further includes a third weight assigned to the third attribute value.

17.  	(Original) The method of claim 11, wherein the first attribute value comprises an aggregate of a first value related to a primary content attribute and a second value related to a primary distribution attribute.

18.  	(Original) The method of claim 17, wherein the second value related to the primary distribution attribute is determined, based in part, on a quantity of means of distribution of the live media broadcast. 

19.  	(Original) The method of claim 11, wherein the second attribute value comprises an aggregate of a third value related to a pod number attribute and a fourth value related to a pod position attribute. 

20.  	(Original) The method of claim 19, wherein: 
the third value related to the pod number attribute is determined, based in part, on a monetary worth of the set of interstitial media content; and
the fourth value related to the pod position attribute is determined, based in part, on a position of an individual interstitial media content of the set of interstitial media content within a pod.





Allowable Subject Matter
Claims 1-3, 5-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, alone or in combination, all the features of independent claims 1 and 11.  The most relevant prior art reference Feldman (U.S. Pub. No. 2018/0279009) discloses a system (110) which has a hardware processor (114) adapted to execute content redirection software codes (120) to track playout status, which denotes a frame location, of primary content (104) being provided by the system. The hardware processor detects pause to playout of primary content due to receipt of interrupt content by the system, and saves the playout status, which indicates the frame location of the primary content at pause, during playout of interrupt content (108) by the system. The hardware processor detects completion of interrupt content playout by the system, and enables return to the primary content after pause and resumption of the primary content at the frame location – see fig. 1.  Liston (U.S. Pub. No. 2018/0287808) discloses systems and methods are provided herein for managing, based on a portion of media asset consumed, power consumption of user equipment. A data structure or metadata associated with a media asset may include information about start frame and end frame for a given segment of a media asset and importance score for the given segment of the media asset.  Importance score for a given segment in a media asset is an indication of how crucial the given segment is to the media consumption experience of the media asset. In some embodiments, importance score may be fuzzy logic variables such as “very important,” “moderately important” and “not important.” In some embodiments, the importance score may be a numerical value (e.g., five) on a pre-defined scale (e.g., scale ranging from zero to ten where zero corresponds to lowest possible importance and ten corresponds to highest possible importance).  None of the cited prior art references discloses obtain weighting information including individual weights conveying the importance of the primary content and the set of interstitial media content in making a determination of the rejoin point in time, the weighting information including a first weight assigned to the first attribute value and a second weight assigned to the second attribute value; effectuate a recording of the live media broadcast; obtain interruption information, the interruption information including an indication of a start of the interruption; and upon a completion of the interruption, determine the rejoin point in time based on the set of broadcast attributes, the weighting information, and the interruption information, wherein determining the rejoin point in time comprises: determining a type of rejoin to carry out upon the completion of the interruption, wherein types of rejoin comprise a join-in-progress type, a playback type, or a cue-point type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamid 		U.S. Patent No. 10,917,704
Gupta			U.S. Pun. No. 2020/0382841
Panchaksharaiah	U.S. Patent No. 9,948,966
Bear			U.S. Pub. No. 2014/0257921

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 11, 2022.